 



Exhibit 10.8

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
October 22, 1999 by and between SynQuest, Inc., an Illinois corporation having
its principal offices at 2225 W. Harrison, Chicago, Illinois 60612 (the
“Company”) and David Walsh, Ph.D. (the “Executive”).

     WHEREAS, the Company desires to obtain the services of the Executive, and
the Executive is willing to render such services to the Company, upon the terms
and conditions herein set forth;

     WHEREAS, the Company and Executive desire this Agreement to supersede and
replace all previous or existing agreements between the Company and Executive
relating to the subject matter covered by this Agreement;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

     1.     Employment. Upon the other terms and conditions hereinafter stated,
the Company agrees to employ the Executive and the Executive agrees to accept
employment by the Company for the term set forth in Section 2 hereof and in the
position and with the duties and responsibilities set forth in Section 3 hereof.
Executive warrants that he is under no restriction that would prevent him from
entering into this Agreement and from complying with all of its provisions to
their fullest extent. If Executive is enjoined or otherwise prevented by
judicial or administrative determination from complying with the terms of this
Agreement, then the Company may terminate this Agreement immediately without
incurring any further liability.

     2.     Term. The employment of the Executive by the Company will commence
on December 1, 1999 and end on the first anniversary of such date (the “Initial
Term”), and thereafter shall continue from year to year for additional one-year
terms (the “Additional Terms”), unless and until either party shall give notice
of such party’s intent to terminate not less than 30 days prior to the end of
the then-current Initial Term or Additional Term, which termination shall be
effective at the expiration of said term, or until sooner terminated as
hereinafter set forth.

     3.     Position and Duties. The Executive shall serve as Vice President,
Operations, with such duties and responsibilities as are normally performed by
the Vice President of a chemical research and manufacturing company and as
otherwise assigned by the Board of Directors from time to time. The Executive
shall at all times exert his best efforts and loyalty on behalf of the Company
and shall devote full time and attention to such employment. The Executive
agrees to abide by all employment guidelines and policies as may be developed
from time to time by the Company, including, without limitation, the attached
United Therapeutics Corporation Company Manual, United

 



--------------------------------------------------------------------------------



 



Therapeutics Corporation Securities Trades by Company Personnel Policy, and the
United Therapeutics Corporation Media and Analysts Policy.

     4.     Compensation and Related Matters.

           (a)   For services rendered under this Agreement, the Company shall
pay to the Executive an annual base salary of One Hundred Fifty Thousand Dollars
($150,000) (the “Base Salary”), subject to increase, as determined by the Board
of Directors of the Company, in its sole discretion, on or before any
anniversary date of this Agreement. The Base Salary shall be payable
semi-monthly or in such other installments as shall be consistent with the
Company’s payroll procedures. The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law or authorized by the Executive with respect to payment of the
Base Salary and all other amounts and benefits payable under this Agreement.

           (b)   The Executive shall be entitled to participate in any group
life, disability and medical insurance or other benefit plan or arrangement
available generally to the employees of the Company as determined by the Board
of Directors.

           (c)   The Executive shall receive a grant of up to 40,000 incentive
stock options to purchase shares of the Common Stock of United Therapeutics
Corporation pursuant to the United Therapeutics Corporation Amended and Restated
Equity Incentive Plan, effective as of January 1, 2000 and vesting at a rate of
twenty-five percent (25%) per year on each anniversary of the effective date.
Executive will enter into a separate Equity Incentive Plan Award Agreement to
effect this grant.

     5.     Expenses. The Executive shall be reimbursed by the Company for
reasonable travel and other expenses, as approved from time to time by the Board
of Directors, which are incurred and accounted for in accordance with the
Company’s normal practices.

     6.     Vacation. The Executive shall be entitled during the term of
employment hereunder to four weeks of vacation annually, which vacation shall be
at such time or times and for such period or periods as shall be mutually agreed
upon by the Executive and the Board of Directors. The Executive shall also be
entitled to all public holidays observed by the Company.

     7.     Termination of Employment.

           (a)   The Executive’s employment hereunder shall terminate upon the
Executive’s death.

           (b)   The Company may terminate the Executive’s employment hereunder
under the following circumstances:

                 (i)   If, as a result of the Executive’s incapacity due or
other disability owing to physical or mental illness, the Executive shall have
been unable to perform all of the Executive’s material duties hereunder by
reason of illness, or physical or

 



--------------------------------------------------------------------------------



 



mental disability or other similar capacity, which inability shall continue for
more than four (4) consecutive months, the Company may terminate the Executive’s
employment hereunder.

                 (ii)   The Company may terminate the Executive’s employment
hereunder for “Cause.” For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon the (A) failure
of the Executive (other than for reasons described in Sections 7(a) and 7(b)(i)
hereof) to perform or observe any of the material terms or provisions of this
Agreement; (B) negligent or unsatisfactory performance of the Executive’s duties
under this Agreement and the failure of the Executive, within 30 days after
receipt of notice from the Company setting forth in reasonable detail the nature
of the Executive’s negligent or unsatisfactory performance, (i) to provide the
Company with a reasonably satisfactory explanation of the Executive’s actions
(or inaction) and (ii) to correct to the satisfaction of the Company any
reasonably identified deficiencies; (C) employment- or profession-related
misconduct or other employment- or profession-related similar action on the part
of the Executive; (D) conviction of the Executive of a crime involving a felony,
fraud, embezzlement or the like; or (E) misappropriation of the Company funds or
misuse of the Company’s assets by Executive.

           (c)   Any termination of the Executive’s employment by the Company or
by the Executive (other than pursuant to Section 7(a) hereof) shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 10(c) hereof, which shall indicate the specific
termination provision in this Agreement relied upon, if any, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

           (d)   For purposes of this Agreement, the “Date of Termination” shall
mean (i) if the Executive’s employment is terminated by the Executive’s death,
the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 7(b)(i) hereof, thirty (30) days after the Notice
of Termination; provided, that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during such thirty
(30) day period; (iii) if the Executive’s employment is terminated pursuant to
Section 7(b)(ii) hereof, the date specified in the Notice of Termination (which
date, in the case of termination of Executive’s employment solely pursuant to
clause (B) of Section 7(b)(ii) by reason of inadequate performance, shall not be
sooner than nine months from the date of the Notice of Termination); and (iv) if
the Executive’s employment is terminated for any other reason, the date on which
the Notice of Termination is given.

     8.     Compensation Upon Termination.

           (a)   If the Executive’s employment is terminated by the Executive’s
death, the Company shall pay to the Executive’s estate or as may be directed by
the legal representatives of such estate, the Executive’s full Base Salary
through the Date of Termination at the rate in effect at the time of the
Executive’s death and all other unpaid amounts, if any, to which the Executive
is entitled as of such date in connection with any fringe benefits or under any
incentive compensation plan or program of the Company pursuant to Section 4(c)
or 4(d) hereof, at the time such payments are due.

 



--------------------------------------------------------------------------------



 



           (b)   During any period that the Executive fails to perform the
Executive’s duties hereunder solely as a result of incapacity due to physical or
mental illness (“disability period”), the Executive shall continue to receive
the Executive’s full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of the Company pursuant to Section 4(c) or 4(d)
hereof, at the time such payments are due; provided that payments so made to the
Executive during the disability period shall be reduced by the sum of the
amounts, if any, payable to the Executive at or prior to the time of any such
payment under disability benefit plans of the Company and which amounts were not
previously applied to reduce any such payment.

           (c)   If the Executive shall terminate the Executive’s employment or
the Company terminates the Executive’s employment for Cause as provided in
Section 7(b)(ii) hereof, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, and the Company shall have no further
obligations to the to the Executive under this Agreement.

           (d)   In the event that Executive’s employment with the Company is
terminated for any reason within twelve months of its commencement, then, (i)
Executive agrees to reimburse the Company for the amount of any signing bonus
which Executive received and relocation allowance (including moving and co-paid
expenses incurred for sale or purchase of a home) paid to Executive or on
Executive’s behalf, and (ii) Executive acknowledges that any stock options
granted to Executive, whether vested or unvested, shall immediately terminate
upon the termination of Executive’s employment.

     9.     Intellectual Property Rights. Because of the highly specialized and
technical nature of the business of the Company and the nature and scope of
Executive’s employment, Executive agrees that any and all rights, title, and
interest, including but not limited to domestic and foreign patents, copyrights,
trademarks and trade secrets, in and to all inventions, processes, computer
programs, photographic, written or artistic works, or other forms of
intellectual property (“Intellectual Property”) which employee makes, conceives,
reduces to practice or develops, in whole or in part, during the term of this
Agreement in the furtherance of the Company’s business and in connection with
specific Company projects as defined in Paragraph 9 below (whether or not made
during the hours of employment or with the use of Company’s materials,
facilities or personnel, either solely or jointly with others), or after
termination of employment if such Intellectual Property is based upon
Confidential Information, shall be the sole and exclusive property of the
Company, and its respective successors, licensees, and assigns. In full
consideration of the compensation provided to Executive by the Company,
Executive agrees to each and all of the following:

           (a)   Work Made for Hire. Executive acknowledges and agrees that all
works of authorship created by Executive as an employee of the Company is a
commissioned “work for hire” within the meaning of United States copyright law
which will be owned solely and exclusively by the Company. If the work is
determined not to be a “work for hire” or such doctrine is not effective,
Executive hereby irrevocably assigns, conveys and otherwise transfers to the
Company, and its respective successors, licensees, and assigns, all right, title

 



--------------------------------------------------------------------------------



 



and interest worldwide in and to the work and all proprietary rights therein,
including, without limitation, all copyrights, trademarks, design patents, trade
secret rights, moral rights, and all contract and licensing rights, and all
claims and causes of action with respect to any of the foregoing, whether now
known or hereafter to become known. In the event that Executive has any right in
the work which cannot be assigned, Executive agrees to waive enforcement
worldwide of such right against the Company, its distributors and licensees or,
if necessary, exclusively license such right, worldwide to the Company with the
right to sublicense. These rights are assignable by the Company. Executive has
not and hereby does not transfer any Intellectual Property rights owned or held
solely by Executive to the Company relating to periods prior to the date of this
Agreement and retains all rights to same provided, however, that Executive
acknowledges that Intellectual Property rights that he created as an employee of
the Company prior to the date of this Agreement, and not otherwise previously
assigned or transferred prior to the date of this Agreement pursuant to the
attached schedule, are solely owned by the Company as a work made for hire.

           (b)   Original Work. Executive agrees that Executive will not include
any copyrighted or patented material owned by a third party in any written,
copyrightable or patentable material furnished or delivered by Executive under
this Agreement without the unconditional written consent of the copyright or
patent owner unless specific written approval of the Company for inclusions of
such copyrighted or patented material is secured in advance. Executive also
agrees that all work (or tangible expression of an idea) that Executive creates
or contributes to the Company in the course of Executive’s employment hereunder
will be created solely by Executive, will be original to Executive, and will be
free of any third party claims or interests.

           (c)   Applications for Patent, Copyrights and Trademarks. Executive
shall, if the Company so decides at its sole discretion and expense, apply for
United States and foreign letters patent, copyrights, and/or trademarks, either
in Executive’s name or as the Company in its sole discretion may direct.
Executive hereby grants the Company the exclusive right, and appoints the
Company as Executive’s attorney-in-fact, to execute and prosecute an application
for domestic and/or foreign patent or other statutory protection, and Executive
shall execute and deliver to the Company, without charge to the Company but at
the Company’s expense, such other documents of registration and recordation, and
do such other acts, such as give testimony in support of Executive’s
inventorship, as may be necessary in the opinion of the Company to vest in the
Company or any other party nominated by the Company, or otherwise to protect,
the exclusive rights conveyed and/or granted to the Company pursuant to this
Agreement. Executive’s duty to support the Company’s claim of rights in patents,
copyrights, or trademarks claimed by the Company, and resulting from Executive’s
service to the Company as its employee, shall continue for the life of any such
patent, copyright or trademark.

           (d)   Assignment Except as otherwise may be agreed by the parties in
a signed writing, Executive agrees to assign to the Company and its respective
successors, licensees, and assigns, all of Executive’s rights, title and
interests in and to the Intellectual Property governed by this Agreement and all
rights, title, and interests in and to United States and foreign letters patent,
copyrights, and trademarks resulting therefrom. Executive acknowledges this
provision and understands fully its implications and meaning.

 



--------------------------------------------------------------------------------



 



           (e)   Use. The Company and its respective successors, licensees, and
assigns, shall have the sole and exclusive right to practice, or to make, use or
sell products, processes or services derived from any discoveries or creations
within the scope of this Agreement or created by Executive and covered by the
terms of this Agreement, whether or not patentable or copyrightable under the
laws of any jurisdiction, or protected by the trade secret laws of any
jurisdiction.

           (f)   Trade Secret Protection. In the event that the Company decides
not to pursue patent, copyright or trademark protection for any discovery or
creation made by Executive, and instead decides to protect the discovery or
creation pursuant to the trade secret laws of any jurisdiction, such decision
shall not be construed as a waiver of the Company’s rights pursuant to this
Agreement. At the Company’s expense, Executive shall also take whatever steps
are necessary to sustain the Company’s claim to such trade secrets, including
but not limited to: (a) maintaining the confidential nature of any such
discoveries or creations; and (b) testifying and providing other support and
substantiation for the Company’s claims with regard to the discovery or
creation.

           (g)   Reports. With respect to discoveries made by Executive covered
by the terms of this Agreement, Executive shall maintain notebooks and other
records adequate to describe such discovery to others conversant in the subject
of the technology and to establish the date and circumstances of Executive’s
discovery. Executive shall notify the Company’s General Counsel of any such
discoveries and shall make copies of all documents or reports relating to such
discoveries available to the Company. Any such discovery shall be reported to
the Company’s General Counsel regardless of whether, in Executive’s opinion, a
given discovery is of value to the Company, or is protectable under patent,
copyright or the laws of any jurisdiction.

           (h)   Infringement Actions. In the event that the Company shall bring
an infringement suit against any third parties or shall be sued by any third
parties as a result of Executive’s authorship or creation, including any
addition and/or modification of the aforementioned items of Confidential
Information, Executive agrees to cooperate reasonably without charge to the
Company, but at its request and expense, in defending against or prosecuting any
such suit. This right shall be cumulative to any other rights of the Company
hereunder.

     10.     Obligation of Confidentiality and Non-Competition. Executive agrees
that Executive has a fiduciary duty to the Company and that Executive shall hold
in confidence and shall not, except in the course of performing Executive’s
employment obligations or pursuant to written authorization from the Company, at
any time during or for three years after termination of Executive’s relationship
with the Company knowingly (a) directly or indirectly reveal, report, publish,
disclose or transfer the Confidential Information or any part thereof to any
person or entity; (b) use any of the Confidential Information or any part
thereof for any purpose other than for the benefit of the Company; (c) assist
any person or entity other than the Company to secure any benefit from the
Confidential Information or any part thereof or (d) solicit (on Executive’s
behalf or on behalf of any third party) any employee of

 



--------------------------------------------------------------------------------



 



the Company for the purpose of providing services or products which Executive is
prohibited from providing hereunder.

     Furthermore, Executive agrees that all Confidential Information, as defined
below, shall belong exclusively and without any additional compensation to the
Company. For the purposes of this Agreement, “Confidential Information” shall
mean each of the following: (a) any information or material proprietary to the
Company or designated as confidential either orally or in writing by the
Company; and (b) any information not generally known by non- Company personnel;
and (c) any information which Executive should know the Company would not care
to have revealed to others or used in competition with the Company; and (d) any
information which Executive made or makes, conceived or conceives, developed or
develops or obtained or obtains knowledge or access through or as a result of
Executive’s relationship with the Company (including information received,
originated, discovered or developed in whole or in part by Executive) from the
initial date of Executive’s employment with the Company.

     Furthermore, Executive agrees not to accept employment, consultancy or
other business relationships with a business which directly competes with the
Company’s then existing or planned business for twelve months following
Executive’s last receipt of compensation from the Company. For the purpose of
this paragraph, the Company’s business as of the date of this Agreement shall be
defined as complex specialized chemical syntheses and complex specialized
organic syntheses for pharmaceutical and neutraceutical applications for which
the Company shall be developing, producing, testing, and/or applying for
Intellectual Property Rights and shall hold Intellectual Property Rights. The
parties acknowledge that the Company’s business after the date of this Agreement
may evolve into other or additional areas and activities. Executive and Company
agree that the terms of this Section 10 relating to non-competition are
reasonable in scope and length and are necessary for the protection of the
Company. In the event that a court finds the scope of this provision to be
unreasonably broad or if the length of time of this provision is found to be
unreasonably long, an arbitrator or court, as applicable, shall narrow the scope
or shorten the length of time to the extent required to render the provision
reasonable and enforceable and shall enforce the provision as so narrowed.

     While employed by the Company and for a period of twelve months after the
cessation of employment for any reason, Executive shall not induce or attempt to
influence, either directly or indirectly any other employee or contractor of the
Company to terminate his or her employment or relationship with the Company or
to work for Executive or any other person or entity.

     11.     Miscellaneous.

           (a)   Entire Agreement. This Agreement contains the entire agreement
between the parties hereto relating to the subject matter hereof, and this
Agreement supersedes all prior understandings and agreements, whether oral or
written, relating to the employment of the Executive by the Company.

 



--------------------------------------------------------------------------------



 



           (b)   Assignment. This Agreement shall not be assignable or otherwise
transferable by either party hereto, but any amounts owing to Executive upon the
Executive’s death shall inure to the benefit of the Executive’s heirs, legatees,
legal representatives, executor or administrator. Notwithstanding the foregoing,
this Agreement applies with the prior written consent of the Executive, which
consent shall not be unreasonably withheld. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and any such respective
heirs, legatees, executors, administrators, representatives, successors and
assigns.

           (c)   Notices. All notices, demands, requests or other communications
which may be, or are required to be given, served or sent by any party to any
party pursuant to this Agreement shall be in writing and shall be mailed by
first class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery, telegram or telex and addressed as
follows:

      If to the Executive:   David Walsh     If to the Company:   SynQuest, Inc.
2225 W. Harrison
Chicago, Illinois 60612       Attn: CEO       With a copy to:       Paul A.
Mahon, Esq.
United Therapeutics Corporation
1110 Spring Street
Silver Spring, Maryland 20910

           (d)   Amendment; Waiver. This Agreement shall not be amended,
altered, modified or discharged except by an instrument in writing duly executed
by the Executive and the Company. Neither the waiver by the parties hereto of a
breach of, or default under, any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any such provisions,
rights or privileges hereunder.

           (e)   Severability. The invalidity or unenforceabilty of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

           (f)   Applicable Law. This Agreement and the rights and obligations
of the parties under this Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Illinois, exclusive of the
choice-of-laws rules thereunder.

 



--------------------------------------------------------------------------------



 



           (g)   Survival. It is the express intention and agreement of the
parties hereto that the provisions of Sections 8, 9, 10 and 11 hereof shall
survive the termination of employment of the Executive. In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth.

           (h)   Execution. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the date
first above written.



  SYNQUEST, INC.

      /s/ David Walsh   /s/ Gilles Cloutier

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

David Walsh, Ph.D.   Gilles Cloutier, Ph.D. CEO

 